EX 10.26

SECOND AMENDMENT
OF ESI PENSION PLAN

             This Second Amendment of ESI Pension Plan (the "Plan") is adopted
by ITT Educational Services, Inc. (the "Employer").

Background

             A.         The Employer originally established the Plan effective
June 9, 1998.

             B.          The Plan has been amended by a First Amendment.

             C.          The Employer now wishes to amend the Plan further.

Amendment

             Effective as of the dates indicated, the Plan is amended as
follows:

             1.          Effective January 1, 2001, the definition of
"Compensation" at Section 2.01 is clarified through amendment to read as
follows:

             "Compensation" means, with respect to an Employee for a Plan Year,
the Employee's wages, salaries, fees for professional services, and other
amounts received for personal services actually rendered in the course of
employment with the Employer to the extent that the amounts are included in
gross income.  For purposes of Sections 6.02 and 6.03, an Employee's salary
specifically includes retention bonuses and lump sum vacation pay, and
specifically excludes curriculum development pay, settlement agreement pay, lieu
of notice pay, and severance pay.   Compensation also includes amounts
contributed by the Employer pursuant to a salary reduction agreement that are
not includable in the gross income of the Member under Code section 125 or 457,
subsection 402(h) or 403(b), or paragraph 132(f)(4) or 402(e)(3); and Employee
contributions described in Code paragraph 414(h)(2) that are treated as Employer
contributions.  Compensation does not include, whether or not included in gross
income, reimbursements or other expense allowances; fringe benefits (cash and
non–cash); moving expenses (including settling in allowances); or nonqualified
deferred compensation; welfare benefits; amounts realized from the exercise of a
nonqualified stock option, or when restricted stock (or property) held by an
employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture.  Except as permitted by the Code for purposes of
Section 7.08 and Articles XI and XIII, an Employee's Compensation will not
exceed $150,000, as adjusted to reflect increases in the limitation pursuant to
Code paragraph 401(a)(17).

             2.          Effective January 1, 2000, the definition of
"Continuous Service" is added to Section 2.01 to read as follows:

             "Continuous Service" means the aggregate period of time during
which the employment relationship exists between an Employee and the Employer,
determined as follows:

             (1)         The period of time beginning on the date an Employee
first performs an Hour of Service and ending on the Employee's Severance from
Service date.

             (2)         Any Period of Severance by reason of a quit, discharge
or retirement, of less than 12 months; provided, however, that if an Employee is
absent from service for a reason other than a quit, discharge, or retirement and
subsequently incurs a Severance from Service as a result of a quit, discharge,
or retirement, the Period of Severance shall be credited only if the Employee
returns to the Employer's service on or before the first anniversary of the date
the Employee was first absent from service.

             (3)         Any period of time beginning on the date the Employee
first performs an Hour of Service after a Period of Severance and ending on the
date the Employee again incurs a Severance from Service.

             (4)         For purposes of aggregating periods of Continuous
Service, 12 months of completed service shall equal one year of Continuous
Service, and 30 days of completed service shall equal one month of Continuous
Service.

             3.          Effective January 1, 2000, the definition of "Full–Time
Employee" is added to Section 2.01 to read as follows:

             "Full–Time Employee" means an Employee who regularly works at least
40 hours per week.

             4.          Effective January 1, 2001, the definition of "Regular
Part–Time Employee" is added to Section 2.01 to read as follows:

             "Regular Part–Time Employee" means an Employee who regularly works
at least 20 hours per week, but less than 40 hours per week.

             5.          Effective January 1, 2000, the definition of "Period of
Severance" is added to Section 2.01 to read as follows:

             "Period of Severance" means a period of time that begins on the
Severance from Service date and ends on the date on which an Employee again
performs an Hour of Service.

             6.          Effective January 1, 2000, the definition of "Severance
from Service" is added to Section 2.01 to read as follows:

             "Severance from Service" occurs on the earlier of the following two
dates:

                           (1)         The date the Employee quits, is
discharged, retires or dies; or

                           (2)         The later of:

             (A)       the first anniversary of the first day the Employee is
absent from the service of the Employer for a reason not enumerated in
Paragraph (1);

             (B)        the expiration of an authorized leave of absence,
provided the Employee does not return to the service of the Employer following
the expiration of the leave of absence;

             (C)        in the case of an absence due to maternity or paternity
leave for reason of the birth of a child of the Employee, the placement of a
child with the Employee in connection with the adoption of the child by the
Employee, or the caring for a child for a period immediately following birth or
placement, the second anniversary of the date the absence commences; or

             (D)        any period of military service in the Armed Forces of
the United States required to be credited by law; provided, however, that the
Employee does not return to the service of the Employer within the period the
Employee's reemployment rights are protected by law.

             7.          Effective January 1, 2000, Section 3.01 is amended to
read as follows:

             Section 3.01.  Date of Membership.  Each Eligible Employee who was
a Member on December 31, 1999 will remain a Member on January 1, 2000, subject
to the terms of the Plan in effect on and after that date.  Each Eligible
Employee who was not a Member on December 31, 1999, but who is credited with an
Hour of Service on or after January 1, 2000, will become a Member in accordance
with the provisions of this Section.

             (a)         Each Eligible Employee who is not a Full–Time Employee
will become a Member on the first Entry Date that occurs on or after the date he
has both reached age 21 and has completed one Year of Eligibility Service.  A
former Eligible Employee who has previously completed one Year of Eligibility
Service but who has not become a Member will become a Member as of the first
Entry Date on or after the date he has both reached age 21 and has completed an
Hour of Service upon his reemployment as an Eligible Employee, if he completes a
Year of Eligibility Service after he returns to employment with the Employer. 
An Eligible Employee who becomes a Member and Separates from Service will again
become a Member on the date he first completes an Hour of Service after his
reemployment as an Eligible Employee.

             (b)        Each Eligible Employee who is a Full–Time Employee will
become a Member on the first Entry Date that occurs on or after the date he has
both reached age 21 and has completed one year of Continuous Service.  If an
Employee incurs a Severance from Service before completing a year of Continuous
Service, thereafter incurs at least a 12-month Period of Severance and is then
reemployed, his Period of Severance will not be counted as Continuous Service in
determining the date he completes a year of Continuous Service after his
reemployment.  If an Employee incurs a Severance from Service before completing
a year of Continuous Service, thereafter incurs a Period of Severance of less
than 12 months and is then reemployed, his Period of Severance will be counted
as Continuous Service in determining the date he completes a year of Continuous
Service after his reemployment.  A former Eligible Employee who has previously
completed one year of Continuous Service but who has not become a Member will
become a Member as of the first Entry Date on or after the date he has both
reached age 21 and has completed an Hour of Service upon his reemployment as an
Eligible Employee, if he completes a year of Continuous Service after he returns
to employment with the Employer.  An Eligible Employee who becomes a Member and
incurs a 12–month Period of Severance will again become a Member on the date he
first completes an Hour of Service after his reemployment as an Eligible
Employee.

             (c)         Notwithstanding the preceding Paragraphs, the period of
an Employee's employment prior to January 1, 2000 that was recognized as
eligibility service under the terms of the Plan then in effect will be
recognized as eligibility service on January 1, 2000.  Recognition of service
will be in accordance with the transition rules set forth in Treasury Regulation
§ 1.410(a)–7(f) and (g).

             8.          Effective January 1, 2001, Section 3.01 is amended to
read as follows:

             Section 3.01.  Date of Membership.  Each Eligible Employee who was
a Member on December 31, 2000, will remain a Member on January 1, 2001, subject
to the terms of the Plan in effect on and after that date.  Each Eligible
Employee who was not a Member on December 31, 2000, but who is credited with an
Hour of Service on or after January 1, 2001, will become a Member in accordance
with the provisions of this Section.

             (a)         Each Eligible Employee who is not a Full–Time Employee
or a Regular Part–Time Employee will become a Member on the first Entry Date
that occurs on or after the date he has both reached age 21 and has completed
one Year of Eligibility Service.  A former Eligible Employee who has previously
completed one Year of Eligibility Service but who has not become a Member will
become a Member as of the first Entry Date on or after the date he has both
reached age 21 and has completed an Hour of Service upon his reemployment as an
Eligible Employee, if he completes a Year of Eligibility Service after he
returns to employment with the Employer.  An Eligible Employee who becomes a
Member and Separates from Service will again become a Member on the date he
first completes an Hour of Service after his reemployment as an Eligible
Employee.

             (b)        Each Eligible Employee who is a Full–Time Employee or a
Regular Part–Time Employee will become a Member on the first Entry Date that
occurs on or after the date he has both reached age 21 and has completed one
year of Continuous Service.  If an Employee incurs a Severance from Service
before completing a year of Continuous Service, thereafter incurs at least a
12-month Period of Severance and is then reemployed, his Period of Severance
will not be counted as Continuous Service in determining the date he completes a
year of Continuous Service after his reemployment.  If an Employee incurs a
Severance from Service before completing a year of Continuous Service,
thereafter incurs a Period of Severance of less than 12 months and is then
reemployed, his Period of Severance will be counted as Continuous Service in
determining the date he completes a year of Continuous Service after his
reemployment.  A former Eligible Employee who has previously completed one year
of Continuous Service but who has not become a Member will become a Member as of
the first Entry Date on or after the date he has both reached age 21 and has
completed an Hour of Service upon his reemployment as an Eligible Employee, if
he completes a year of Continuous Service after he returns to employment with
the Employer.  An Eligible Employee who becomes a Member and incurs a 12–month
Period of Severance will again become a Member on the date he first completes an
Hour of Service after his reemployment as an Eligible Employee.

             (c)         Notwithstanding the preceding Paragraphs, the period of
an Employee's employment prior to January 1, 2001 that was recognized as
eligibility service under the terms of the Plan then in effect will be
recognized as eligibility service on January 1, 2001.  Recognition of service
will be in accordance with the transition rules set forth in Treasury Regulation
§ 1.410(a)–7(f) and (g).

             9.          Effective January 1, 2000, Subsection 3.03(b) is
amended to read as follows:

             (b)        The Member will continue to accrue Continuous Service,
Years of Eligibility Service and Years of Vesting Service; and

             10.        Effective June 9, 1998, Subsection 7.08(a) is amended to
read as follows:

             (a)         A Non–Key Employee who is a Member and has completed at
least 1,000 Hours of Service during the Plan Year will accrue a minimum benefit
for the Plan Year that, when expressed as a single life annuity beginning on the
Employee's Normal Retirement Date, must equal at all times at least the product
of (1) the Employee's average Compensation for the five consecutive Plan Years
when the Employee had the highest aggregate Compensation and (2) the lesser of
(A) 2% per each Plan Year or (B) 20%.  A Non–Key Employee will not fail to
accrue a minimum benefit for a Plan Year merely because he was not employed on a
specified date of that Plan Year or because his compensation for that Plan Year
is less than a stated amount.

             11.        Effective June 9, 1998, Subsection 7.09(b) is amended to
read as follows:

             (b)        Notwithstanding any other provision of this Plan, the
entire interest of each Member will be distributed either (1) in a single lump
sum payment not later than the Required Beginning Date or (2) in a series of
payments beginning not later than the Required Beginning Date over the life of
the Member or over the lives of the Member and a designated Beneficiary (or over
a period not extending beyond the life expectancy of the Member or the life
expectancy of the Member and a designated Beneficiary).  If a Member's entire
interest is to be distributed in other than a lump sum, then the amount to be
distributed each year must be at least an amount equal to the quotient obtained
by dividing the Member's entire interest by the life expectancy of the Member or
joint and last survivor expectancy of the Member and designated Beneficiary. 
Life expectancy and joint and last survivor expectancy are computed by the use
of the expected return multiples contained in Tables V and VI of 26 C.F.R.
§ 1.72–9.  For purposes of this computation, life expectancies will not be
recalculated.  With respect to a Member who is not a 5% owner and who Separates
from Service after the calendar year in which he reaches age 70½, his benefit
pursuant to Sections 7.01, 7.02 and 7.03 will be actuarially increased, pursuant
to Code clause 401(a)(9)(C)(iii), for the period beginning on April 1 of the
calendar year after he reaches age 70½ and ending on the date as of which
payment of his benefit begins.  In no event may the Member's benefit payable
pursuant to the preceding sentence be less than the Actuarial Equivalent of the
benefit that would have been payable to him as of April 1 of the calendar year
after he reached age 70½.  The actuarial increase provided for in the preceding
two sentences is the same as, and not in addition to, the actuarial increase
required by Code section 411.

             12.        Effective June 9, 1998, a new Section 11.03 is added to
read as follows:

             Section 11.03.  Special Limitation Pursuant to Code
Subsection 415(e)  Notwithstanding any other provision of the Plan, for Plan
Years ending before January 1, 2000, for any individual who is a Participant in
this Plan and has been a participant in a defined contribution plan of the
Employer, the sum of the defined benefit plan fraction and the defined
contribution plan fraction for any Plan Year shall not exceed one.  The defined
benefit plan fraction for any year is a fraction with a numerator that is the
projected annual benefit of the individual under all defined benefit plans of
the Employer and with a denominator that is the lesser of (a) the product of
1.25 multiplied by the dollar limitation in effect under Code
subparagraph 415(b)(1)(A) for that year or (b) the product of 1.4 multiplied by
the amount of the limitation in effect under subparagraph 415(b)(1)(B) with
respect to that individual for that year.  The defined contribution plan
fraction for any year is a fraction with a numerator that is the sum of the
annual additions for all years to the individual's accounts in all defined
contribution plans of the Employer and with a denominator that is the sum of the
lesser of the following amounts determined for that year and for each prior year
of service with the Employer:  (a) the product of 1.25 multiplied by the dollar
limitation in effect under Code subparagraph 415(c)(1)(A) for that year
(determined without regard to paragraph 415(c)(6)), or (b) the product of 1.4
multiplied by the amount of the limitation in effect under
subparagraph 415(c)(1)(B) with respect to that individual for that year. 
Notwithstanding the foregoing provisions, for any Plan Year for which the Plan
is a Top–Heavy Plan, 1.0 shall be substituted for 1.25.  To the extent that the
limitations of this Section are exceeded, the appropriate adjustments shall be
made under this Plan first.

             13.        Effective June 9, 1998, Subsection 13.03(a) is amended
to read as follows:

             (a)         In determining the present value of an Employee's
accrued benefits under any defined benefit Retirement Plan, the mortality table
and interest rate used for actuarial equivalents in that Retirement Plan will be
used.  In addition, subsidized benefits will not be taken into account unless
they are nonproportional subsidies.

             This Second Amendment of ESI Pension Plan is executed this   25th  
 day of          July         , 2001.

  ITT EDUCATIONAL SERVICES, INC.         By: /s/ Joseph B. Rainier

--------------------------------------------------------------------------------

    (Signature)           Joseph B. Rainier

--------------------------------------------------------------------------------

    (Printed)           V.P. Dir. H.R.

--------------------------------------------------------------------------------

    (Title) ATTEST:              /s/ Jenny Yonce

--------------------------------------------------------------------------------

    (Signature)              Jenny Yonce

--------------------------------------------------------------------------------

    (Printed)              MGR, Benefits & HRIS

--------------------------------------------------------------------------------

    (Title)    

 